EXHIBIT 10.2

$825,000,000

HEXION U.S. FINANCE CORP. and HEXION NOVA SCOTIA FINANCE, ULC

$200,000,000 Second-Priority Senior Secured Floating Rate Notes Due 2014

$625,000,000 9 3/4% Second-Priority Senior Secured Notes Due 2014

REGISTRATION RIGHTS AGREEMENT

November 3, 2006

CREDIT SUISSE SECURITIES (USA) LLC

J.P. MORGAN SECURITIES INC.

c/o Credit Suisse Securities (USA) LLC,

Eleven Madison Avenue,

New York, New York 10010-3629

Dear Sirs:

Hexion U.S. Finance Corp., a Delaware corporation (“Hexion U.S.”), and Hexion
Nova Scotia Finance, ULC, a Nova Scotia unlimited liability company (“Hexion
Nova Scotia”) (each, an “Issuer”, and together, the “Issuers”), propose to
jointly and severally issue and sell to Credit Suisse Securities (USA) LLC and
J.P. Morgan Securities Inc. (collectively, the “Initial Purchasers”), upon the
terms set forth in a purchase agreement dated October 27, 2006 (the “Purchase
Agreement”), U.S. $200,000,000 principal amount of their Second-Priority Senior
Secured Floating Rate Notes Due 2014 (the “Floating Rate Notes”) and U.S.
$625,000,000 principal amount of their 9¾% Second-Priority Senior Secured Notes
Due 2014 (the “Fixed Rate Notes” and, together with the Floating Rate Notes, the
“Initial Securities”) to be unconditionally guaranteed, following the
consummation of the Refinancing Transactions (as defined in the Purchase
Agreement) (“the Guarantees”) on a senior secured basis by Hexion Specialty
Chemicals, Inc. (the “Parent”) and each of the Parent’s subsidiaries set forth
on Schedule B to the Purchase Agreement (the “Subsidiary Guarantors” and,
together with the Parent, the “Guarantors”). The Initial Securities will be
issued pursuant to an indenture, dated as of the date hereof (the “Indenture”),
among the Issuers, the Guarantors and The Wilmington Trust Company, as trustee
(the “Trustee”).

As an inducement to the Initial Purchasers to enter into the Purchase Agreement,
the Issuers agree with the Initial Purchasers, for the benefit of the Initial
Purchasers and the holders of the Securities (as defined below) (collectively
the “Holders”), as follows:

1. Registered Exchange Offer. Unless not permitted by applicable law, the
Issuers shall prepare and use their commercially reasonable efforts to file with
the Securities and Exchange Commission (the “Commission”) a registration
statement (the “Exchange Offer Registration Statement”) on an appropriate form
under the Securities Act of 1933, as amended (the “Securities Act”), with
respect to a proposed offer (the “Registered Exchange Offer”) to the Holders of
Transfer Restricted Securities (as defined in Section 6 hereof), who are not
prohibited by any law or policy of the Commission from participating in the
Registered Exchange Offer, to issue and deliver to such Holders, in exchange for
the Initial Securities, a like aggregate principal amount of debt securities of
the Issuers issued under the Indenture, substantially identical in all material
respects to the Initial Securities (except for the transfer restrictions
relating to the Initial Securities and the provisions relating to the matters
described in Section 6 hereof) and registered under the Securities Act (the
“Exchange Securities”). The Issuers shall use their commercially reasonable
efforts (i) to cause such Exchange Offer Registration Statement to become
effective under the Securities Act on or prior to 365 days after the date of
original issue of the Initial Securities (the “Issue Date”) (such 365th day
referred to in clause (i) being the “Exchange Offer Effectiveness Target Date”)
and (ii) to keep the Exchange Offer Registration Statement effective for not
less than 20 business days (or longer, if required by applicable law) after the
date notice of the Registered Exchange Offer is mailed to the Holders (such
period being called the “Exchange Offer Registration Period”).



--------------------------------------------------------------------------------

If the Issuers commence the Registered Exchange Offer, the Issuers (i) will be
entitled to consummate the Registered Exchange Offer 20 business days after such
commencement (provided that the Issuers have accepted all the Initial Securities
theretofore validly tendered in accordance with the terms of the Registered
Exchange Offer) and (ii) will be required to consummate the Registered Exchange
Offer no later than 40 days after the date on which the Exchange Offer
Registration Statement is declared effective (such 40th day being the
“Consummation Deadline”).

Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Issuers shall, as promptly as practicable, commence
the Registered Exchange Offer, it being the objective of such Registered
Exchange Offer to enable each Holder of Transfer Restricted Securities (as
defined in Section 6 hereof) electing to exchange the Initial Securities for
Exchange Securities (assuming that such Holder is not an affiliate of the
Issuers within the meaning of the Securities Act, acquires the Exchange
Securities in the ordinary course of such Holder’s business and has no
arrangements with any person to participate in the distribution of the Exchange
Securities and is not prohibited by any law or policy of the Commission from
participating in the Registered Exchange Offer) to trade such Exchange
Securities from and after their receipt without any limitations or restrictions
under the Securities Act and without material restrictions under the securities
laws of the several states of the United States.

The Issuers acknowledge that, pursuant to current interpretations by the
Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom, (i) each Holder which is a broker-dealer
electing to exchange Initial Securities, acquired for its own account as a
result of market making activities or other trading activities, for Exchange
Securities (an “Exchanging Dealer”), is required to deliver a prospectus
containing the information set forth in (a) Annex A hereto on the cover,
(b) Annex B hereto in the “Exchange Offer Procedures” section and the “Purpose
of the Exchange Offer” section, and (c) Annex C hereto in the “Plan of
Distribution” section of such prospectus in connection with a sale of any such
Exchange Securities received by such Exchanging Dealer pursuant to the
Registered Exchange Offer and (ii) an Initial Purchaser that elects to sell
Securities (as defined below) acquired in exchange for Initial Securities
constituting any portion of an unsold allotment is required to deliver a
prospectus containing the information required by Items 507 or 508 of
Regulation S-K under the Securities Act, as applicable, in connection with such
sale.

The Issuers shall keep the Exchange Offer Registration Statement effective and
shall amend and supplement the prospectus contained therein, in order to permit
such prospectus to be lawfully delivered by all persons subject to the
prospectus delivery requirements of the Securities Act for such period of time
as such persons must comply with such requirements in order to resell the
Exchange Securities; provided, however, that (i) in the case where such
prospectus and any amendment or supplement thereto must be delivered by an
Exchanging Dealer or an Initial Purchaser, such period shall be the lesser of
180 days and the date on which all Exchanging Dealers and the Initial Purchasers
have sold all Exchange Securities held by them (unless such period is extended
pursuant to Section 3(j) below) and (ii) the Issuers shall make such prospectus
and any amendment or supplement thereto available to any broker-dealer for use
in connection with any resale of any Exchange Securities for a period of not
less than 180 days after the consummation of the Registered Exchange Offer (or
such shorter period during which such persons are required by applicable law to
deliver such prospectus).

If, upon consummation of the Registered Exchange Offer, any Initial Purchaser
holds Initial Securities acquired by it as part of its initial distribution, the
Issuers, simultaneously with the delivery of the Exchange Securities pursuant to
the Registered Exchange Offer, shall issue and deliver to such Initial Purchaser
upon the written request of such Initial Purchaser, in exchange (the “Private
Exchange”) for the Initial Securities held by such Initial Purchaser, a like
principal amount of debt securities of the Issuers issued under the Indenture
and identical in all material respects (including the existence of restrictions
on transfer under the Securities Act and the securities laws of the several
states of the United States, but excluding provisions relating to the matters
described in Section 6 hereof) to the Initial Securities (the

 

2



--------------------------------------------------------------------------------

“Private Exchange Securities”). The Initial Securities, the Exchange Securities
and the Private Exchange Securities are herein collectively called the
“Securities”.

In connection with the Registered Exchange Offer, the Issuers shall:

(a) mail to each Holder a copy of the prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

(b) keep the Registered Exchange Offer open for not less than 20 business days
(or longer, if required by applicable law) after the date notice thereof is
mailed to the Holders;

(c) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan, The City of New York, which may be the
Trustee or an affiliate of the Trustee;

(d) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last business day on which the
Registered Exchange Offer shall remain open; and

(e) otherwise comply in all material respects with all applicable laws.

As soon as practicable after the close of the Registered Exchange Offer or the
Private Exchange, as the case may be, the Issuers shall:

(x) accept for exchange all the Securities validly tendered and not withdrawn
pursuant to the Registered Exchange Offer and the Private Exchange;

(y) deliver to the Trustee for cancellation all the Initial Securities so
accepted for exchange; and

(z) cause the Trustee to authenticate and deliver promptly to each Holder of the
Initial Securities, Exchange Securities or Private Exchange Securities, as the
case may be, equal in principal amount to the Initial Securities of such Holder
so accepted for exchange.

The Indenture will provide that the Exchange Securities will not be subject to
the transfer restrictions set forth in the Indenture and that all the Securities
will vote and consent together on all matters as one class and that none of the
Securities will have the right to vote or consent as a class separate from one
another on any matter.

Interest on each Exchange Security and Private Exchange Security issued pursuant
to the Registered Exchange Offer and in the Private Exchange will accrue from
the last interest payment date on which interest was paid on the Initial
Securities surrendered in exchange therefor or, if no interest has been paid on
the Initial Securities, from the Issue Date.

Each Holder participating in the Registered Exchange Offer shall be required to
represent in writing (which may be contained in the applicable letter of
transmittal) to the Issuers that at the time of the consummation of the
Registered Exchange Offer (i) any Exchange Securities received by such Holder
will be acquired in the ordinary course of business, (ii) such Holder will have
no arrangements or understanding with any person to participate in the
distribution of the Securities or the Exchange Securities within the meaning of
the Securities Act, (iii) such Holder is not an “affiliate,” as defined in
Rule 405 of the Securities Act, of the Issuers or if it is an affiliate, such
Holder will comply with the registration and prospectus delivery requirements of
the Securities Act to the extent applicable, (iv) if such Holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of the Exchange Securities and (v) if such Holder is a
broker-dealer, that it will receive Exchange Securities for its own account in
exchange for Initial Securities that were acquired as a result of market-making
activities or other

 

3



--------------------------------------------------------------------------------

trading activities and that it will be required to acknowledge that it will
deliver a prospectus in connection with any resale of such Exchange Securities.

Notwithstanding any other provisions hereof, the Issuers will ensure that
(i) any Exchange Offer Registration Statement and any amendment thereto and any
prospectus forming part thereof and any supplement thereto complies as to form
in all material respects with the Securities Act and the rules and regulations
thereunder, (ii) any Exchange Offer Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any prospectus
forming part of any Exchange Offer Registration Statement, and any supplement to
such prospectus, does not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

2. Shelf Registration. If, (i) because of any change in law or in applicable
interpretations thereof by the staff of the Commission, the Issuers are not
permitted to effect a Registered Exchange Offer, as contemplated by Section 1
hereof, (ii) the Registered Exchange Offer is not consummated by the 365th day
after the Issue Date, (iii) any Initial Purchaser so requests in writing on or
prior to the 60th day after the consummation of the Registered Exchange Offer
with respect to the Initial Securities (or the Private Exchange Securities) not
eligible to be exchanged for Exchange Securities in the Registered Exchange
Offer and held by it following consummation of the Registered Exchange Offer or
(iv) any Holder (other than an Exchanging Dealer) is not eligible to participate
in the Registered Exchange Offer or, in the case of any Holder (other than an
Exchanging Dealer) that participates in the Registered Exchange Offer, such
Holder does not receive freely tradeable Exchange Securities on the date of the
exchange or may not resell the Exchange Securities acquired by it in the
Registered Exchange Offer to the public without delivering a prospectus, and any
such Holder so requests in writing on or prior to the 60th day after the
consummation of the Registered Exchange Offer, the Issuers shall take the
following actions (the date on which any of the conditions described in the
foregoing clauses (i) through (iv) occur, including in the case of clauses (iii)
or (iv) the receipt of the required notice, being a “Trigger Date”):

(a) The Issuers shall, at their cost, file with the Commission and thereafter
use their commercially reasonable efforts to cause to be declared effective
(unless it becomes effective automatically upon filing) (x) in the case of a
Shelf Registration Statement filed pursuant to clause (i) of the foregoing
paragraph, no later than 365 days after the Issue Date and (y) in the case of a
Shelf Registration Statement filed pursuant to clause (ii), (iii) or (iv) of the
foregoing paragraph, as promptly as possible after the 365th day after the Issue
Date (such 365th day referred to in clauses (x) and (y) being the “Shelf
Effectiveness Target Date”) a registration statement (the “Shelf Registration
Statement” and, together with the Exchange Offer Registration Statement, a
“Registration Statement”) on an appropriate form under the Securities Act
relating to the offer and sale of the Transfer Restricted Securities by the
Holders thereof from time to time in accordance with the methods of distribution
set forth in the Shelf Registration Statement and Rule 415 under the Securities
Act (hereinafter, the “Shelf Registration”); provided, however, that no Holder
(other than an Initial Purchaser) shall be entitled to have the Securities held
by it covered by such Shelf Registration Statement unless such Holder agrees in
writing to be bound by all the provisions of this Agreement applicable to such
Holder.

(b) The Issuers shall use their commercially reasonable efforts to keep the
Shelf Registration Statement continuously effective in order to permit the
prospectus included therein to be lawfully delivered by the Holders of the
relevant Securities, for a period of two years (or for such longer period if
extended pursuant to Section 3(j) below) from the date of its effectiveness or
such shorter period that will terminate when all the Securities covered by the
Shelf Registration Statement (i) have been sold pursuant thereto or (ii) can be
sold pursuant to Rule 144 under the Securities Act, without any limitations
under clauses (c), (e), (f) and (h) thereof.

(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Issuers shall cause the Shelf Registration Statement and the related prospectus
and any amendment or

 

4



--------------------------------------------------------------------------------

supplement thereto, as of the effective date of the Shelf Registration
Statement, amendment or supplement, (i) to comply as to form in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations of the Commission and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

3. Registration Procedures. In connection with any Shelf Registration
contemplated by Section 2 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 1 hereof, the following provisions shall
apply:

(a) The Issuers shall (i) furnish to each Initial Purchaser, prior to the filing
thereof with the Commission, a copy of the Registration Statement and each
amendment thereof and each supplement, if any, to the prospectus included
therein and, in the event that an Initial Purchaser (with respect to any portion
of an unsold allotment from the original offering) is participating in the
Registered Exchange Offer or the Shelf Registration Statement, the Issuers shall
use their commercially reasonable efforts to reflect in each such document, when
so filed with the Commission, such comments as such Initial Purchaser reasonably
may propose; (ii) include the information set forth in Annex A hereto on the
cover, in Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section and in Annex C hereto in the “Plan of
Distribution” section of the prospectus forming a part of the Exchange Offer
Registration Statement and include the information set forth in Annex D hereto
in the Letter of Transmittal delivered pursuant to the Registered Exchange
Offer; (iii) if requested by an Initial Purchaser in writing, include the
information required by Items 507 or 508 of Regulation S-K under the Securities
Act, as applicable, in the prospectus forming a part of the Exchange Offer
Registration Statement; (iv) include within the prospectus contained in the
Exchange Offer Registration Statement a section entitled “Plan of Distribution,”
reasonably acceptable to the Initial Purchasers, which shall contain a summary
statement of the positions taken or policies made by the staff of the Commission
with respect to the potential “underwriter” status of any broker-dealer that is
the beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) of Exchange Securities received by
such broker-dealer in the Registered Exchange Offer (a “Participating
Broker-Dealer”), whether such positions or policies have been publicly
disseminated by the staff of the Commission or such positions or policies, in
the reasonable judgment of the Initial Purchasers based upon advice of counsel
(which may be in-house counsel), represent the prevailing views of the staff of
the Commission; and (v) in the case of a Shelf Registration Statement, include
in the prospectus included in the Shelf Registration (or, if permitted by
Commission Rule 430B(b), in a prospectus supplement that becomes a part thereof
pursuant to Commission Rule 430B(f)) that is delivered to any Holder pursuant to
Section 3(d) and (f), the names of the Holders who propose to sell Securities
pursuant to the Shelf Registration Statement as selling securityholders.

(b) The Issuers shall give written notice to the Initial Purchasers, any
Participating Broker-Dealer from whom the Issuers have received prior written
notice that it will be a Participating Broker-Dealer in the Registered Exchange
Offer and, in the case of a Shelf Registration only, each Holder of the
Securities (which notice pursuant to clauses (ii)-(v) hereof shall be
accompanied by an instruction to suspend the use of the prospectus until the
requisite changes have been made):

(i) when the Registration Statement or any post-effective amendment thereto has
become effective;

(ii) of any request by the Commission after the Registration Statement has
become effective for amendments or supplements to the Registration Statement or
the prospectus included therein or for additional information;

 

5



--------------------------------------------------------------------------------

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, of the issuance by the Commission of a notification of
objection to the use of the form on which the Registration Statement has been
filed, and of the happening of any event that causes the Issuers to become
“ineligible issuers,” as defined in Commission Rule 405;

(iv) of the receipt by the Issuers or their legal counsel of any notification
with respect to the suspension of the qualification of the Securities for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(v) of the happening of any event during the period that the Registration
Statement is effective that requires the Issuers to make changes in the
Registration Statement or the prospectus in order that the Registration
Statement or the prospectus do not contain an untrue statement of a material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in
light of the circumstances under which they were made) not misleading.

(c) The Issuers shall make every reasonable effort to obtain the withdrawal at
the earliest possible time of any order suspending the effectiveness of the
Registration Statement.

(d) The Issuers shall furnish to each Holder of Securities included within the
coverage of the Shelf Registration, without charge, at least one copy of the
Shelf Registration Statement and any post-effective amendment or supplement
thereto, including financial statements and schedules, and, if the Holder so
requests in writing, all exhibits thereto (including those, if any, incorporated
by reference). The Issuers shall not, without prior consent of the Initial
Purchasers, make any offer relating to the Securities that would not constitute
a “free writing prospectus,” as defined in Commission Rule 405.

(e) The Issuers shall deliver to each Exchanging Dealer and each Initial
Purchaser, and to any other Holder who so requests, without charge, at least one
copy of the Exchange Offer Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, and, if any
Initial Purchaser or any such Holder requests, all exhibits thereto (including
those incorporated by reference).

(f) The Issuers shall, during the Shelf Registration Period, deliver to each
Holder of Securities included within the coverage of the Shelf Registration,
without charge, as many copies of the prospectus (including each preliminary
prospectus) included in the Shelf Registration Statement and any amendment or
supplement thereto as such person may reasonably request. The Issuers consent,
subject to the provisions of this Agreement, to the use of the prospectus or any
amendment or supplement thereto by each of the selling Holders of the Securities
in connection with the offering and sale of the Securities covered by the
prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.

(g) The Issuers shall deliver to each Initial Purchaser, any Exchanging Dealer,
any Participating Broker-Dealer and such other persons required to deliver a
prospectus following the Registered Exchange Offer, without charge, as many
copies of the final prospectus included in the Exchange Offer Registration
Statement and any amendment or supplement thereto as such persons may reasonably
request. The Issuers consent, subject to the provisions of this Agreement, to
the use of the prospectus or any amendment or supplement thereto by any Initial
Purchaser, if necessary, any Participating Broker-Dealer and such other persons
required to deliver a prospectus following the Registered Exchange Offer in
connection with the offering and sale of the Exchange Securities covered by the
prospectus, or any amendment or supplement thereto, included in such Exchange
Offer Registration Statement.

 

6



--------------------------------------------------------------------------------

(h) Prior to any public offering of the Securities pursuant to any Registration
Statement the Issuers shall use their commercially reasonable efforts to
register or qualify or cooperate with the Holders of the Securities included
therein and their respective counsel in connection with the registration or
qualification of the Securities for offer and sale under the securities or “blue
sky” laws of such states of the United States as any Holder of the Securities
reasonably requests in writing and do any and all other acts or things necessary
or advisable to enable the offer and sale in such jurisdictions of the
Securities covered by such Registration Statement; provided, however, that the
Issuers shall not be required to (i) qualify generally to do business or as a
dealer in securities in any jurisdiction where it is not then so qualified or
(ii) take any action which would subject it to general service of process or to
taxation in any jurisdiction where it is not then so subject.

(i) The Issuers shall cooperate with the Holders of the Securities to facilitate
the timely preparation and delivery of certificates representing the Securities
to be sold pursuant to any Registration Statement free of any restrictive
legends and in such denominations and registered in such names as the Holders
may request a reasonable period of time prior to sales of the Securities
pursuant to such Registration Statement.

(j) Upon the occurrence of any event contemplated by paragraphs (ii) through
(v) of Section 3(b) above during the period for which the Issuers are required
to maintain an effective Registration Statement, the Issuers shall promptly
prepare and file a post-effective amendment to the Registration Statement or a
supplement to the related prospectus and any other required document so that, as
thereafter delivered to Holders of the Securities or purchasers of Securities,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. If the Parent notifies the Initial Purchasers, the Holders
of the Securities and any known Participating Broker-Dealer in accordance with
paragraphs (ii) through (v) of Section 3(b) above to suspend the use of the
prospectus until the requisite changes to the prospectus have been made, then
the Initial Purchasers, the Holders of the Securities and any such Participating
Broker-Dealers shall suspend use of such prospectus and expressly agree to
maintain the information contained in such notice confidential (except that such
information may be disclosed to its counsel) until it has been publicly
disclosed by the Parent; notwithstanding the foregoing, the Issuers shall not be
required to amend or supplement a Registration Statement or any related
prospectus if (i) an event occurs and is continuing as a result of which the
Shelf Registration or any related prospectus would, in the Parent’s good faith
judgment, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
(with respect to such prospectus only, in light of the circumstances under which
they were made) and (ii)(a) the Parent determines in its good faith judgment
that the disclosure of such event at such time would have a material adverse
effect on its business, operations or prospects or (b) the disclosure otherwise
relates to a pending material business transaction that has not yet been
publicly disclosed; and the period of effectiveness of the Shelf Registration
Statement provided for in Section 2(b) above and the Exchange Offer Registration
Statement provided for in Section 1 above shall each be extended by the number
of days from and including the date of the giving of such notice to and
including the date when the Initial Purchasers, the Holders of the Securities
and any known Participating Broker-Dealer shall have received such amended or
supplemented prospectus pursuant to this Section 3(j). During the period during
which the Issuers are required to maintain an effective Shelf Registration
Statement pursuant to this Agreement, the Issuers will prior to the three-year
expiration of that Shelf Registration Statement file, and use their best efforts
to cause to be declared effective (unless it becomes effective automatically
upon filing) within a period that avoids any interruption in the ability of
Holders of Securities covered by the expiring Shelf Registration Statement to
make registered dispositions, a new registration statement relating to the
Securities, which shall be deemed the “Shelf Registration Statement” for
purposes of this Agreement.

 

7



--------------------------------------------------------------------------------

(k) Not later than the effective date of the applicable Registration Statement,
the Issuers will provide a CUSIP number for the Initial Securities, the Exchange
Securities or the Private Exchange Securities, as the case may be.

(l) The Issuers will comply with all rules and regulations of the Commission to
the extent and so long as they are applicable to the Registered Exchange Offer
or the Shelf Registration and will make generally available to their security
holders (or otherwise provide in accordance with Section 11(a) of the Securities
Act) an earning statement satisfying the provisions of Section 11(a) of the
Securities Act, no later than 50 days after the end of a 12-month period (or
105 days, if such period is a fiscal year) beginning with the first month of the
Parent’s first fiscal quarter commencing after the effective date of the
Registration Statement, which statement shall cover such 12-month period.

(m) The Issuers shall cause the Indenture to be qualified under the Trust
Indenture Act of 1939, as amended, in a timely manner and containing such
changes, if any, as shall be necessary for such qualification. In the event that
such qualification would require the appointment of a new trustee under the
Indenture, the Issuers shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.

(n) The Issuers may require each Holder of Securities to be sold pursuant to the
Shelf Registration Statement to furnish to the Issuers such information
regarding the Holder and the distribution of the Securities as the Issuers may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, and the Issuers may exclude from such registration the Securities of
any Holder that fails to furnish such information within a reasonable time after
receiving such request.

(o) In the case of an offering of Securities to an underwriter or underwriters
for reoffering to the public (an “Underwritten Offering”) pursuant to any Shelf
Registration, the Issuers shall enter into such customary agreements (including,
if requested, an underwriting agreement in customary form) and take all such
other action, if any, as any Holder of the Securities shall reasonably request
in order to facilitate the disposition of the Securities pursuant to any Shelf
Registration.

(p) In the case of any Shelf Registration, the Parent shall (i) make reasonably
available for inspection by the Holders of the Securities, any underwriter
participating in any disposition pursuant to the Shelf Registration Statement
and any attorney, accountant or other agent retained by the Holders of the
Securities or any such underwriter, at reasonable times and in a reasonable
manner, all relevant financial and other records, pertinent corporate documents
and properties of the Parent and (ii) cause the Parent’s officers, directors,
employees, accountants and auditors to supply all relevant information
reasonably requested by the Holders of the Securities or any such underwriter,
attorney, accountant or agent in connection with the Shelf Registration
Statement, in each case, as shall be reasonably necessary to enable such persons
to conduct a reasonable investigation within the meaning of Section 11 of the
Securities Act; provided, however, that the foregoing inspection and information
gathering shall be coordinated on behalf of the Initial Purchasers by you and on
behalf of the other parties, by one counsel designated by and on behalf of such
other parties as described in Section 4 hereof; and provided, further, that each
such Holder, underwriter, attorney, accountant or agent shall agree in writing
that it will keep such information confidential and that it will not disclose
any of the information that the Parent determines, in good faith, to be
confidential and notifies them in writing are confidential unless (A) the
disclosure of such information is necessary to avoid or correct a material
misstatement or material omission in such Registration Statement or prospectus,
(B) the release of such information is ordered pursuant to a subpoena or other
order from a court of competent jurisdiction, or is reasonably necessary in
order to establish a “due diligence” defense pursuant to Section 11 of the
Securities Act, or (C) the information has been made generally available to the
public other than by any of such persons or their respective affiliates;
provided, however, that prior notice shall be provided as soon as practicable to
the Parent of the potential disclosure of any information by such person
pursuant to

 

8



--------------------------------------------------------------------------------

clause (A) or (B) of this sentence in order to permit the Issuers to obtain a
protective order (or to waive the provisions of this paragraph (p)).

(q) In the case of an Underwritten Offering pursuant to any Shelf Registration,
the Issuers, if requested by any Holder of Securities covered thereby, shall
cause (i) its counsel to deliver an opinion and updates thereof relating to the
Securities in customary form and covering matters customarily covered in
opinions delivered in connection with such transactions and addressed to such
Holders and the managing underwriters, if any, thereof and dated, in the case of
the initial opinion, the effective date of such Shelf Registration Statement and
as of an applicable time identified by such Holders or managing underwriters;
(ii) its officers to execute and deliver all customary documents and
certificates and updates thereof requested by any underwriters of the applicable
Securities and (iii) its independent public accountants to provide to the
selling Holders of the applicable Securities and any underwriter therefor a
comfort letter in customary form and covering matters of the type customarily
covered in comfort letters in connection with primary underwritten offerings,
subject to receipt of appropriate documentation as contemplated, and only if
permitted, by Statement of Auditing Standards No. 72.

(r) If a Registered Exchange Offer or a Private Exchange is to be consummated,
upon delivery of the Initial Securities by Holders to the Issuers (or to such
other Person as directed by the Issuers) in exchange for the Exchange Securities
or the Private Exchange Securities, as the case may be, the Issuers shall mark,
or cause to be marked, on the Initial Securities so exchanged that such Initial
Securities are being canceled in exchange for the Exchange Securities or the
Private Exchange Securities, as the case may be; in no event shall the Initial
Securities be marked as paid or otherwise satisfied.

(s) The Issuers will use their commercially reasonable efforts to (a) if the
Initial Securities have been rated prior to the initial sale of such Initial
Securities, confirm such ratings will apply to the Securities covered by a
Registration Statement, or (b) if the Initial Securities were not previously
rated, cause the Securities covered by a Registration Statement to be rated with
the appropriate rating agencies, if so requested by Holders of a majority in
aggregate principal amount of Securities covered by such Registration Statement,
or by the managing underwriters, if any.

(t) In the event that any broker-dealer registered under the Exchange Act shall
underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Conduct Rules (the “Rules”) of the National Association of Securities
Dealers, Inc. (“NASD”)) thereof, whether as a Holder of such Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Issuers will cooperate with such broker-dealer in
complying with the requirements of such Rules, including, without limitation, by
(i) if such Rules, including Rule 2720, shall so require, at the expense of the
Holders, engaging a “qualified independent underwriter” (as defined in
Rule 2720) to participate in the preparation of the Registration Statement
relating to such Securities, to exercise usual standards of due diligence in
respect thereto and, if any portion of the offering contemplated by such
Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Securities,
(ii) indemnifying any such qualified independent underwriter to the extent of
the indemnification of underwriters provided in Section 5 hereof and
(iii) providing such information to such broker-dealer as may be required in
order for such broker-dealer to comply with the requirements of the Rules.

4. Registration Expenses. All expenses incident to the Issuers’ performance of
and compliance with this Agreement will be borne by the Issuers, regardless of
whether a Registration Statement is ever filed or becomes effective, including
without limitation;

(a) all registration and filing fees and expenses;

 

9



--------------------------------------------------------------------------------

(b) all fees and expenses of compliance with federal securities and state “blue
sky” or securities laws;

(c) all expenses of printing (including printing of Prospectuses), messenger and
delivery services and telephone;

(d) all fees and disbursements of counsel for the Issuers; and

(e) all fees and disbursements of independent certified public accountants of
the Parent (including the expenses of any special audit and comfort letters
required by or incident to such performance).

The Issuers will bear their internal expenses (including, without limitation,
all salaries and expenses of their or the Parent’s officers and employees
performing legal or accounting duties), the expenses of any annual audit and the
fees and expenses of any person, including special experts, retained by the
Issuers or the Parent. Each Holder shall pay all underwriting discounts and
commissions, and the fees of any counsel retained by or on behalf of the
underwriters, and transfer taxes, if any, related to the sale or disposition of
a Holder’s Securities pursuant to any Shelf Registration Statement.

5. Indemnification.

(a) The Issuers agree to indemnify and hold harmless each Holder of the
Securities, any Participating Broker-Dealer and each person, if any, who
controls such Holder or such Participating Broker-Dealer within the meaning of
the Securities Act or the Exchange Act (each Holder, any Participating
Broker-Dealer and such controlling persons are referred to collectively as the
“Indemnified Parties”) from and against any losses, claims, damages or
liabilities, joint or several, or any actions in respect thereof (including, but
not limited to, any losses, claims, damages, liabilities or actions relating to
purchases and sales of the Securities) to which each Indemnified Party may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages, liabilities or actions arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in a Registration Statement or prospectus or in any amendment or
supplement thereto or in any preliminary prospectus or “issuer free writing
prospectus” as defined in Commission Rule 433 (“Issuer FWP”) relating to a Shelf
Registration, or arise out of, or are based upon, the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and shall reimburse, as
incurred, the Indemnified Parties for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action in respect thereof; provided, however, that
(i) the Issuers shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration
in reliance upon and in conformity with written information pertaining to such
Holder and furnished to the Issuers by or on behalf of such Holder specifically
for inclusion therein and (ii) with respect to any untrue statement or omission
or alleged untrue statement or omission made in any preliminary prospectus
relating to a Shelf Registration Statement, the indemnity agreement contained in
this subsection (a) shall not inure to the benefit of any Holder or
Participating Broker-Dealer from whom the person asserting any such losses,
claims, damages or liabilities purchased the Securities concerned, to the extent
that a prospectus relating to such Securities was required to be delivered
(including through satisfaction of the condition of Commission Rule 172) by such
Holder or Participating Broker-Dealer under the Securities Act in connection
with such purchase and any such loss, claim, damage or liability of such Holder
or Participating Broker-Dealer results from the fact that there was not conveyed
to such person, at or prior to the time of the sale of such Securities to such
person, an amended or supplemented prospectus or, if permitted by Section 3(d),
an Issuer FWP correcting such untrue statement or omission or alleged untrue

 

10



--------------------------------------------------------------------------------

statement or omission if the Issuers had previously furnished copies thereof to
such Holder or Participating Broker-Dealer; provided further, however, that this
indemnity agreement will be in addition to any liability which the Issuers may
otherwise have to such Indemnified Party. The Issuers shall also indemnify
underwriters, their officers and directors and each person who controls such
underwriters within the meaning of the Securities Act or the Exchange Act to the
same extent as provided above with respect to the indemnification of the Holders
of the Securities if requested by such Holders.

(b) Each Holder of the Securities, severally and not jointly, will indemnify and
hold harmless the Issuers and each person, if any, who controls the Issuers
within the meaning of the Securities Act or the Exchange Act from and against
any losses, claims, damages or liabilities or any actions in respect thereof, to
which the Issuers or any such controlling person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or omission or
alleged untrue statement or omission was made in reliance upon and in conformity
with written information pertaining to such Holder and furnished to the Issuers
by or on behalf of such Holder specifically for inclusion therein; and, subject
to the limitation set forth immediately preceding this clause, shall reimburse,
as incurred, the Issuers for any legal or other expenses reasonably incurred by
the Issuers or any such controlling person in connection with investigating or
defending any loss, claim, damage, liability or action in respect thereof. This
indemnity agreement will be in addition to any liability which such Holder may
otherwise have to the Issuers or any of their controlling persons.

(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 5, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have under subsection (a) or (b) above except to the extent that it
has been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (which
counsel shall not, except with the consent of the indemnified party, be counsel
to the indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof the
indemnifying party will not be liable to such indemnified party under this
Section 5 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof. In any such proceeding, any indemnified party shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and the indemnified party shall have mutually agreed to the
contrary; (ii) the indemnifying party has failed within a reasonable time to
retain counsel reasonably satisfactory to the indemnified party; (iii) the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the indemnifying party: or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnifying party
and the indemnified party and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. It is understood and agreed that the indemnifying party shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and

 

11



--------------------------------------------------------------------------------

expenses or more than one separate firm (in addition to any local counsel) for
all indemnified parties, and that all such fees and expenses shall be reimbursed
as they are incurred. Any such separate firm for any Initial Purchaser, its
affiliates, directors and officers and any control persons of such Initial
Purchaser shall be designated in writing by Credit Suisse and any such separate
firm for the Issuers, the Guarantors, their directors and officers and any
control persons of the Issuers and the Guarantors shall be designated in writing
by the Issuers. No indemnifying party shall, without the prior written consent
of the indemnified party; provided that such consent is not unreasonably
withheld or delayed, effect any settlement of any pending or threatened action
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party unless such
settlement (i) includes an unconditional release of such indemnified party from
all liability on any claims that are the subject matter of such action, and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 5 is unavailable or
insufficient (although applicable in accordance with its terms) to hold harmless
an indemnified party under subsections (a) or (b) above, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to in subsection (a) or (b) above (i) in such proportion as is
appropriate to reflect the relative benefits received by the indemnifying party
or parties on the one hand and the indemnified party on the other from the
exchange of the Securities, pursuant to the Registered Exchange Offer, or
(ii) if the allocation provided by the foregoing clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the indemnifying party or parties on the one hand and the indemnified party on
the other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Issuers
on the one hand or such Holder or such other indemnified party, as the case may
be, on the other, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the first sentence of this subsection (d)
shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any action
or claim which is the subject of this subsection (d). Notwithstanding any other
provision of this Section 5(d), the Holders of the Securities shall not be
required to contribute any amount in excess of the amount by which the net
proceeds received by such Holders from the sale of the Securities pursuant to a
Registration Statement exceeds the amount of damages which such Holders have
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this paragraph (d), each person,
if any, who controls such indemnified party within the meaning of the Securities
Act or the Exchange Act shall have the same rights to contribution as such
indemnified party and each person, if any, who controls the Issuers within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as the Issuers.

(e) The agreements contained in this Section 5 shall survive the sale of the
Securities pursuant to a Registration Statement and shall remain in full force
and effect, regardless of any termination or cancellation of this Agreement or
any investigation made by or on behalf of any indemnified party.

 

12



--------------------------------------------------------------------------------

6. Additional Interest Under Certain Circumstances.

(a) Additional interest (the “Additional Interest”) with respect to the
Securities shall be assessed as follows if any of the following events occur
(each such event in clauses (i) through (v) below being herein called a
“Registration Default”):

(i) if any such Registration Statement is not declared effective by the SEC on
or prior to the Exchange Offer Effectiveness Target Date or the Shelf
Effectiveness Target Date, as applicable;

(ii) if the Registered Exchange Offer is not consummated by the 30th day after
the Exchange Offer Effectiveness Target Date;

(iii) if after either the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, is declared (or becomes
automatically) effective (A) such Registration Statement thereafter ceases to be
effective; or (B) such Registration Statement or the related prospectus ceases
to be usable (except as permitted in paragraph (b)) in connection with resales
of Transfer Restricted Securities during the periods specified herein because
either (1) any event occurs as a result of which the related prospectus forming
part of such Registration Statement would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, (2) it shall be necessary to amend such Registration Statement
or supplement the related prospectus to comply with the Securities Act or the
Exchange Act or the respective rules thereunder, or (3) such Registration
Statement is a Shelf Registration Statement that has expired before a
replacement Shelf Registration Statement has become effective.

Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond the
control of the Issuers or pursuant to operation of law or as a result of any
action or inaction by the Commission.

Additional Interest shall accrue on the Securities over and above the interest
set forth in the title of the Securities from and including the date on which
any such Registration Default shall occur to but excluding the earlier of
(x) the date on which all such Registration Defaults have been cured and (y) the
date which is two years from the Issue Date, at a rate of 0.25% per annum (the
“Additional Interest Rate”) for the first 90-day period immediately following
the occurrence of such Registration Default. The Additional Interest Rate shall
increase by an additional 0.25% per annum with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum
Additional Interest Rate of 1.0% per annum. In no event shall the Issuers be
obligated to pay Additional Interest under more than one of the clauses in this
Section 6(a) at any one time and, in the case of a Shelf Registration, it is
expressly understood that Additional Interest should be payable only with
respect to Securities so requested to be registered pursuant to Section 2
hereof.

(b) A Registration Default referred to in Section 6(a)(iii) hereof shall be
deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Issuers where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus, (y) other material events with respect to
the Issuers that would need to be described in such Shelf Registration Statement
or the related prospectus or (z) the suspension of the effectiveness of such
Registration Statement because the Issuers do not wish to disclose publicly a
pending material business transaction that has not yet been publicly disclosed,
and (ii) in the case of clause (y), the Issuers are proceeding promptly and in
good faith to amend or supplement such Shelf Registration

 

13



--------------------------------------------------------------------------------

Statement and related prospectus to describe such events; provided, however,
that if (A) in the case of a Registration Default described in clause (i)(x),
such Registration Default occurs for a continuous period in excess of 30 days
and (B) in the case of a Registration Default described in clause (i)(y) or
(i)(z), such Registration Default occurs for a period of more than 45 days in
any three-month period or more than an aggregate of 90 days in any 12-month
period, then Additional Interest shall be payable in accordance with the above
paragraph from the day such Registration Default occurs until such Registration
Default is cured.

(c) Any amounts of Additional Interest due pursuant to Section 6(a) will be
payable in cash on the regular interest payment dates with respect to the
Securities. The amount of Additional Interest will be determined by multiplying
the applicable Additional Interest Rate by the principal amount of the
Securities and further multiplied by a fraction, the numerator of which is the
number of days such Additional Interest Rate was applicable during such period
(determined on the basis of a 360-day year comprised of twelve 30-day months),
and the denominator of which is 360.

(d) “Transfer Restricted Securities” means each Security until (i) the date on
which such Security has been exchanged by a person other than a broker-dealer
for a freely transferable Exchange Security in the Registered Exchange Offer,
(ii) following the exchange by a broker-dealer in the Registered Exchange Offer
of an Initial Security for an Exchange Security, the date on which such Exchange
Security is sold to a purchaser who receives from such broker-dealer on or prior
to the date of such sale a copy of the prospectus contained in the Exchange
Offer Registration Statement, (iii) the date on which such Security has been
effectively registered under the Securities Act and disposed of in accordance
with the Shelf Registration Statement or (iv) the date on which such Security is
distributed to the public pursuant to Rule 144 under the Securities Act or is
saleable pursuant to Rule 144(k) under the Securities Act.

7. Agreement to Provide Information. The Parent shall use commercially
reasonable efforts to file the reports required to be filed by it under the
Securities Act and the Exchange Act in a timely manner and, if at any time the
Parent is not required to file such reports, it will, upon the request of any
Holder of Transfer Restricted Securities, make publicly available other
information so long as reasonably necessary to permit sales of their securities
pursuant to Rules 144 and 144A. The Issuers will provide a copy of this
Agreement to prospective purchasers of Initial Securities identified to the
Issuers by the Initial Purchasers upon request. Upon the request of any Holder
of Initial Securities, the Issuers shall deliver to such Holder a written
statement as to whether it has complied with such requirements. Notwithstanding
the foregoing, nothing in this Section 7 shall be deemed to require the Issuers
or the Parent to register any of their securities pursuant to the Exchange Act.

8. Underwritten Registrations. If any of the Transfer Restricted Securities
covered by any Shelf Registration are to be sold in an Underwritten Offering,
the investment banker or investment bankers and manager or managers that will
administer the offering (“Managing Underwriters”) will be selected by the
Holders of a majority in aggregate principal amount of such Transfer Restricted
Securities to be included in such offering.

No person may participate in any Underwritten Offering hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

9. Miscellaneous.

(a) Remedies. The Issuers acknowledge and agree that any failure by the Issuers
to comply with their obligations under Section 1 and 2 hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any

 

14



--------------------------------------------------------------------------------

such failure, the Initial Purchasers or any Holder may obtain such relief as may
be required to specifically enforce the Issuers’ obligations under Sections 1
and 2 hereof. The Issuers further agree to waive the defense in any action for
specific performance that a remedy at law would be adequate.

(b) No Inconsistent Agreements. The Issuers will not on or after the date of
this Agreement enter into any agreement with respect to their securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Issuers’ securities under any agreement
in effect on the date hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the Issuers and the written
consent of the Holders of a majority in principal amount of the Securities
affected by such amendment, modification, supplement, waiver or consents.
Without the consent of the Holder of each Security, however, no modification may
change the provisions relating to the payment of Additional Interest. Subject to
the foregoing sentence, a waiver or consent to depart from the provisions hereof
with respect to a matter that relates exclusively to the rights of Holders of
Securities whose Securities are being sold pursuant to a Registration Statement
and that does not directly or indirectly affect, impair, limit or compromise the
rights of other Holders of Securities may be given by Holders of at least a
majority in aggregate principal amount of the Securities being sold pursuant to
such Registration Statement.

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:

(1) if to a Holder of the Securities, at the most current address given by such
Holder to the Issuers.

(2) if to the Initial Purchasers;

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010-3629

Fax No.: (212) 325-8278

Attention: LCD-IBD

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, N.Y. 10019

Fax No.: (212) 474-3700

Attention: LizabethAnn R. Eisen

(3) if to the Issuers or the Guarantors:

Hexion Specialty Chemicals, Inc.

180 East Broad Street

Columbus, OH 43215

Attention: General Counsel

 

15



--------------------------------------------------------------------------------

with a copy to:

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, NY 10036

Fax No.: (212) 326-2061

Attention: William Kuesel

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

(e) Third Party Beneficiaries. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Issuers, on the one hand, and the
Initial Purchasers, on the other hand, and shall have the right to enforce such
agreements directly to the extent they may deem such enforcement necessary or
advisable to protect their rights or the rights of Holders hereunder.

(f) Successors and Assigns. This Agreement shall be binding upon the Issuers and
their successors and assigns.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

(j) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

(k) Securities Held by the Issuers. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Issuers or their affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

(l) Submission to Jurisdiction. Hexion U.S. and the Guarantors hereby submit to
the non-exclusive jurisdiction of, and Hexion Nova Scotia hereby submits to the
exclusive jurisdiction of, the Federal and state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. Hexion
Nova Scotia irrevocably appoints Corporation Service Company as its authorized
agent in the Borough of Manhattan in The City of New York upon which process may
be served in any such suit or proceeding, and agrees that service of process
upon such agent, and written notice of

 

16



--------------------------------------------------------------------------------

said service to Hexion Nova Scotia by the person serving the same to the address
provided in paragraph (d) of this Section 9, shall be deemed in every respect
effective service of process upon Hexion Nova Scotia in any such suit or
proceeding. Hexion Nova Scotia further agrees to take any and all action as may
be necessary to maintain such designation and appointment of such agent in full
force and effect for a period of seven years from the date of this Agreement.

(m) Judgment Currency. The obligation of the Issuers and the Guarantors in
respect of any sum due to the Initial Purchasers shall, notwithstanding any
judgment in a currency other than United States dollars, not be discharged until
the first business day, following receipt by the Initial Purchasers of any sum
adjudged to be so due in such other currency, on which (and only to the extent
that) the Initial Purchasers may in accordance with normal banking procedures
purchase United States dollars with such other currency; if the United States
dollars so purchased are less than the sum originally due to the Initial
Purchasers hereunder, each of the Issuers and the Guarantors agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Initial Purchasers against such loss. If the United States dollars so purchased
are greater than the sum originally due to the Initial Purchasers hereunder, the
Initial Purchasers agree to pay to the Issuers and the Guarantors, collectively,
an amount equal to the excess of the dollars so purchased over the sum
originally due to the Initial Purchasers hereunder.

(n) The Parent. The Parent hereby guarantees, and agrees to cause the Issuers to
comply with, their obligations pursuant to this Agreement.

 

17



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Issuers a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers, the Issuers and the Guarantors in accordance
with its terms.

 

Very truly yours,

HEXION U.S. FINANCE CORP.,

by

       Name:  

[·]

  Title:  

[·]

 

HEXION NOVA SCOTIA FINANCE, ULC,

by

       Name:  

[·]

  Title:  

[·]

 

HEXION SPECIALTY CHEMICALS, INC.,

By

       Name:  

[·]

  Title:  

[·]

 

BORDEN CHEMICAL FOUNDRY, INC.,

By

       Name:  

[·]

  Title:  

[·]

 

BORDEN CHEMICAL INTERNATIONAL,

By

       Name:  

[·]

  Title:  

[·]

 

BORDEN CHEMICAL INVESTMENTS, INC.,

By

       Name:  

[·]

  Title:  

[·]

 

18



--------------------------------------------------------------------------------

HEXION CI HOLDING COMPANY (CHINA) LLC,

By

       Name:  

[·]

  Title:  

[·]

 

HSC CAPITAL CORPORATION,

By

       Name:  

[·]

  Title:  

[·]

 

LAWTER INTERNATIONAL INC.,

By

       Name:  

[·]

  Title:  

[·]

 

OILFIELD TECHNOLOGY GROUP, INC.,

By

       Name:  

[·]

  Title:  

[·]

 

19



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written. CREDIT SUISSE SECURITIES (USA) LLC, as
representative of the Initial Purchasers,

by

       Name:     Title:  

 

20



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. The Letter
of Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Securities received in exchange for Initial Securities
where such Initial Securities were acquired by such broker-dealer as a result of
market-making activities or other trading activities. The Issuers have agreed
that, for a period of 180 days after the Expiration Date (as defined herein),
they will make this Prospectus available to any broker-dealer for use in
connection with any such resale. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Securities, where such Initial Securities were acquired by
such broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Issuers have
agreed that, for a period of 180 days after the Expiration Date, they will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale. In addition, until [•], all dealers
effecting transactions in the Exchange Securities may be required to deliver a
prospectus.1

The Issuers will not receive any proceeds from any sale of Exchange Securities
by broker-dealers. Exchange Securities received by broker-dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Securities or a combination of
such methods of resale, at market prices prevailing at the time of resale, at
prices related to such prevailing market prices or negotiated prices. Any such
resale may be made directly to purchasers or to or through brokers or dealers
who may receive compensation in the form of commissions or concessions from any
such broker-dealer or the purchasers of any such Exchange Securities. Any
broker-dealer that resells Exchange Securities that were received by it for its
own account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit on any
such resale of Exchange Securities and any commission or concessions received by
any such persons may be deemed to be underwriting compensation under the
Securities Act. The Letter of Transmittal states that, by acknowledging that it
will deliver and by delivering a prospectus, a broker-dealer will not be deemed
to admit that it is an “underwriter” within the meaning of the Securities Act.

For a period of 180 days after the Expiration Date the Issuers will promptly
send additional copies of this Prospectus and any amendment or supplement to
this Prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal. The Issuers have agreed to pay all expenses incident to the
Exchange Offer (including the expenses of one counsel for the Holders of the
Securities) other than commissions or concessions of any brokers or dealers and
will indemnify the Holders of the Securities (including any broker-dealers)
against certain liabilities, including liabilities under the Securities Act.

--------------------------------------------------------------------------------

1 In addition, the legend required by Item 502(e) of Regulation S-K will appear
on the inside front cover page of the Exchange Offer prospectus below the Table
of Contents.



--------------------------------------------------------------------------------

ANNEX D

 

¨ CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

Name: _____________________________________

Address: ___________________________________

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.